IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
A'I` CHATTANOOGA

IN THE MATTER OF THE SEARCH OF
A BLACK SAMSUNG FLIP PHONE,
MEID A00000477BFE5B (“DEVICE 1”), A
GOLD LG PHONE, IMSI 310260477554622

 

(“DEVICE 2”), A BLACK ALCATEL Case N0.1:19-mj- é$g
ONETOUCH, ESN 270113185015418346 |¢¢ q .. m)_éé
(“DEVICE 3”), CURRENTLY LOCATED l g , m _ m3 , 617

AT 5751 UPTAIN ROAD, SUITE 417,
CHATTANOOGA, TENNESSEE

 

AFFIDAVIT IN SUPPORT OF
APPLICATIONS UNDER RULE 41 FOR
WARRANTS T() SEARCH AND SEIZE
l, Andrew E. Bergren, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
l. I make this affidavit in support of an applications under Rule 41 of the Federal
Rules of Criminal Procedure for search Warrants authorizing the examination of property-
electronic devices--Which are currently in law enforcement possession, and the extraction from
that property of electronically stored information described in Attachment B.
2. l am a SpecialAgent With the Drug Enforcement Administration (“DEA”), United .
States Department of Justice. l have been so employed for the past 21 years. In connection With
my official DEA duties, l investigate criminal.violations of the federal narcotics laws, including
but not limited to, Title 21, United States Code, Sections 841, 843, and 846. I have also been
involved in various types of electronic surveillance, the debriefing of defendants, Witnesses,
informants, and others Who have knowledge of narcotics trafficking and of the laundering and
concealing of proceeds of drug trafficking for the past 18 years. l have received specialized

training in the enforcement of laws concerning the activities of narcotics traffickers, including
Page 1 of 17

Case 1:19-mj-00067-CHS Dooument 2 Filed 04/04/19 Page 1 of 17 Page|D #: 5

 

four months of DEA basic training in Quantico, Virginia as well as periodic refresher training
offered by DEA. l am currently assigned to the Chattanooga Resident Ofi‘_ice. My current
assignment involves the investigation of high-level drug trafficking organizations in Tennessee,
Georgia and elsewhere Prior to my employment with DEA, l was employed as a Peachtree City
Police Officer for approximately 4 years in Peachtree City, Georgia. This affidavit is intended to
show only that there is sufficient probable cause for the requested warrant and does not set forth
all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

1. The property to be searched is a black Samsung flip cellular phone (TT#1/423-
680~0530), MEID AOOOOO477BFE5B, hereinafter referred to as “DEVICE l ;” a gold colored LG
smart phone (TT#4/423-708-O796), IMSI 3102604'77554622, hereinafter referred to as
“DEVICE 2,” and a black colored Alcatel Onetouch, ESN 270113185015418346 (423*504-
73 84), hereinafter referred to as “DEVICE 3.” DEVICE l, DEVICE 2, and DEVICE 3,

hereinafter “Target DEVICES” are currently in DEA’s possession and are being stored as

evidence at the Chattanooga Resident Office.

2. The applied-for warrants would authorize the forensic examination of Target
DEVICES for the purpose of identifying electronically stored data particularly described in
Attachment B.

PRGBABLE CAUSE

3. Since approximately 2014, the DEA, ATF, and Chattanooga Police Department,
and other federal, state, and local law enforcement agencies have been involved in an
investigation involving ~Jerriod SIVELS and Jamaal PARKER. Through this investigation,

Jerriod SIVELS and J'amaal PARKER were identified as significant distributors of cocaine and
Page 2 of 17

Case 1:19-mj-00067-CHS Dooument 2 Filed 04/04/19 Page 2 of 17 Page|D #: 6

 

 

 

marijuana in Tennessee. As detailed below, Nathaniel WILKINS was identified as Jem`od
SIVELS’ and Jamaal PARKER’s cocaine source of supply. ln a separate investigation
conducted by Atlanta DEA beginning in approximately April 2018, WILKINS was identified as

a significant distributor of cocaine in the metro Atlanta, Georgia, area.

4. On J'anuary 8, 2019, orders to intercept the wire and electronic communications of
Jerriod SIVELS over two phones, DEVICE 1 and 615-491-2638 (hereinafter referred to as
TARGET TELEPHONE #2), were signed by the Honorable Judge Harry S. Mattice, Jr., United
States District Judge, Eastern District of Tennessee. On January 18, 2019, the Honorable Judge
Harry S. Mattice, Jr., signed another order authorizing the interception of DEVICE 2, also
utilized by Jerriod SIVELS. lnterception of communications on DEVICE 2 ceased on February
15, 2019. On February 6, 2019, the Honorable Judge Harry S. Mattice, Jr., signed orders
authorizing the continued interception of DEVICE 1 and TARGET TELEPHONE #2.
lnterception of communications on DEVICE l and TARGET TELEPHONE #2 ceased on March
4, 2019.`

5. On Pebruary 19, 2019, an order to intercept the wire communications of Jamaal
PARKER over 423-3 83~6915 (hereinafter referred to as TARGET TELEPHONE #3) was signed
by the Honorable Judge Harry S. Mattice, Jr., United States District Judge, Eastern District of

Tennessee. Interception of communications on TARGET TELEPHONE #3 ceased on March 4,

2019.

Probable Cause Relating to DEVICE 1
6. On February 15, 2019, at approximately 11:18 p.m., TARGET TELEPHONE #2

received an incoming telephone call from telephone number 470-390~2720, utilized by Jerriod

SIVELS' cocaine source of supply, later identified as Nathaniel WILKINS. During the call,
Page 3 of 17

Case 1:19-mj-00067-CHS Dooument 2 Filed 04/04/19 Page 3 of 17 Page|D #: 7

 

 

Jerriod SIVELS stated, "l'll be down in the moming." WILKINS replied, "Alright.“ Your
Affiant believes that during this call, lerriod SIVELS contacted WlLKlNS and related that he
would travel to Atlanta, Georgia the following day to obtain a new supply of cocaine.

7. On February 16, 2019, at approximately 9:44 a.m., Jerriod SIVELS, utilizing
DEVICE l, made an outgoing telephone call to Anthony POH\IDEXTER. During their
conversation, POINDEXTER asked lerriod SIVELS if he was just getting up and Jerriod
SIVELS said “yeah.” POlNDEXTER then stated, "Waiting on you, whenever you ready."
Jerriod SIVELS then told POlNDEXTER he would call him back “in a second.”

8. At. approximately 10:30 a.m., surveillance was established in the area of
3505/3506 Hoyt Street and 201 #B, N. Lovell Avenue, Chattanooga, Tennessee by members of
the DEA Chattanooga Resident Office and Hamilton County Sheriffs Office. At approximately
11le a.m., camera surveillance showed Jerriod SIVELS leaving the residence on Hoyt Street.
Jerriod SIVELS was observed driving his white lnfiniti QSO. Surveillance units in the area
followed Jerriod SIVELS at this point. At approximately 11:27 a.m., DEVI¢E l made an
outgoing telephone call to POINDEXTER. Duiing the call, Jerriod SIVELS and POINDEXTER
talked about Jarnaal PARKER. At one point, Jerriod SIVELS stated that he was "going with or
without his ass today buddy," referring to Jamaal PARKER. POINDEXTER responded by
stating, "You better know it." Jerriod SI`VELS then asked POINDEXTER what was going on
' and POINDEXTER stated, "Waiting on you." Jerriod SIVELS then told POINDEXTER that he
would call him back in twenty to thirty minutes and stated, ”I'll be ready. l'm ready but I'm
going to touch basis with this nigga real fast," again referring to Jamaal PARKER. At
approximately 11:34 a.m., surveillance observed Jerriod SIVELS arrive at the Carriage Parc

Apartment complex located at 1346 Gunbarrel Road, Chattanooga, Tennessee. Jerriod SIVELS

Page 4 of 17

Case 1:19-mj-00067-CHS Dooument 2 Filed 04/04/19 Page 4 of 17 Page|D #: 8

 

parked in front of building 2, which contains units 215-238. Jamaal PARKER was known to
reside at 228 Carriage Parc, Chattanooga, Tennessee. At that same time, TARGET

TELEPHONE #2 made an outgoing telephone call to PARKER. During the call, SIVELS told

PARKER to open the door.
9. At approximately 12:21 p.m., TARGET TELEPHONE #2 received an incoming

call from telephone number (678) 381~6364, utilized by an unknown male subsequently

identified as WILKINS. During the call, Jerriod SIVELS related that he was walking out the

door.

10. At approximately 12:35 p.m., Jamaal PARKER and Jerriod SIVELS were
observed leaving the apartments and surveillance was maintained on them. Jamaal PARKER
was driving a black colored Chevrolet Silverado bearing Tennessee license plate 5G22P4 and
Jerriod SIVELS was driving his vehicle. Surveillance was maintained on Jamaal PARKER and
Jern`od SIVELS. At approximately 12:51 p.m., surveillance observed Jamaal PARKER and
Jerriod SIVELS at 207 Gillespie‘ Terrace, Chattanooga, Tennessee, the known residence of
Jerriod SIVELS.

11. At approximately 1207 p.m., DEVICE 1 received an incoming telephone call from
POINDEXTER. During the call, Jerriod SIVELS asked, "What’s happening?" and Jerriod
SIVELS responded, "Shit fixin to pull up on ya." At approximately 2:17 p.m., pole camera
surveillance observed Jamaal PARKER's Chevy Silverado truck arrive at 3505 Hoyt Street. At
approximately 2:32 p.m., pole camera surveillance observed Jerriod SIVELS opening the
passenger side of PARKER's truck. TFO Thompson was monitoring the pole camera at Hoyt

Street and subsequently observed Jamaal PARKER, Jerriod SIVELS, and two other black males

load a dog crate into the rear of PARKER's truck.
Page 5 of 17

Case 1:19-mj-00067-CHS Dooument 2 Filed 04/04/19 Page 5 of 17 Page|D #: 9

 

 

12. At approximately 2:36 p.m., Jamaal PARKER's truck was observed leaving 3505
Hoyt Street by pole camera and physical surveillance Surveillance was maintained on lamaal
PARKER’s truck. At approximately 2:57 p.m., DEVICE 1 made an outgoing telephone call to
POINDEXTER. During the call, .lerriod SIVELS stated, "l’m outside." At this time,
surveillance observed Jamaal PARKER's truck parked at POINDEXTER's residence At
approximately 3:00 p.m., surveillance observed POINDEXTER exit his residence and go to his
car. At approximately 3202 p.m., surveillance units observed Jamaal PARKER and leniod
SIVELS depart POINDEXTER’s residence in Jamaal PARKER's truck. At that same time,
POINDEXTER departed the residence in his Hyundai Vehicle. At approximately 3:15 p.m.,

surveillance following Jamaal PARKER's vehicle observed the truck to travel on Interstate 24

and then to southbound Interstate 75.

13. At approximately 3:17 p.m., TARGET TELEPHONE #2 received an incoming
telephone call telephone number (423) 505~9022, utilized by POINDEXTER. During the call,
POINDEXTER stated, "I’m right here at the Mapco man." Jerriod SIVELS replied, "We done
jumped on, trying to get to Atlanta." POINDEXTER then stated, "Had to get some gas" and
Jerriod SIVELS responded, "You got some gas already?" POINDEXTER then stated, "Yeah."
At approximately 3:20 p.m., surveillance following POINDEXTER observed POINDEXTER

traveling southbound on Interstate 75. Surveillance was maintained on both Jamaal PARKER’s

and POlNDEXTER's vehicles.
14. At approximately 4:16 p.m., agents with DEA Atlanta joined DEA Chattanooga
agents in the moving surveillance of POlNDEXTER and PARKER. At approximately 4:36
p.m., Jamaal PARKER's vehicle was observed exiting lnterstate 285 at Exit 12. At
approximately 4:44 p.m., surveillance observed Jamaal PARKER's vehicle park at 838 Mildred
Page 6 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 6 of 17 Page|D #: 10

 

Place NW, Atlanta, Georgia At approximately 4:45 p.m., TARGET TELEPHONE #2 received
an incoming telephone call from POINDEXTER. During the call, POlNDEXTER stated, "I'm
on South Cobb." Jern`od SIVELS replied, "Alright, alright, we here." POlNDEXTER then
stated, "I know but l need the address" and Jerriod SIVELS replied, "Alright." At this same
tiine, surveillance observed POINDEXTER exit Interstate 285 at Exit 15 onto South Cobb
Parkway. At approximately 4:54 p.m., surveillance of POMDEXTER was terminated as he
neared Mildred Place NW. At approximately 4:55 p.m., previously-installed court-ordered
vehicle tracking units on Jamaal PARKER's and POlNDEXTER's vehicles indicated that they
were at 838 Mildred Place NW, Atlanta, Georgia.

l5. At approximately 5 :18 p.m., the vehicle tracking devices indicated that both
Jarnaal PARKER and POINDEXTER'$ vehicles were traveling on Mildred Place NW towards
Hollywood Boulevard. Surveillance was subsequently established on both vehicles At
approximately 5:31 p.m., surveillance observed POINDEXTER travel to lnterstate 285.
Surveillance was maintained on POINDEXTER and surveillance of Jamaal PARKER and
Jeiriod SIVELS was terminated POINDEXTER was later followed to northbound Interstate 75 .

16. At approximately 5 :52 p.m., Georgia State Police (GSP) officers initiated a traffic
stop on PGINDEXTER for traffic violations At approximately 5:53 p.m., TARGET
TELEPHONE #2 received an incoming telephone call from POINDEXTER. During the call,
POINDEXTER stated, "Hey, they just pulled me over man. Bartow County man." Jeiriod
SIVELS replied, "For real?" POINDEXTER then stated, "Yeah, yeah man" and 'Jerriod SIVELS
replied, "God damn." A subsequent probable cause search of POINDEXTER’s vehicle resulted
in the seizure of approximately eight kilograms of cocaine from a black gym bag located on the

rear seat of the vehicle POINDEXTER was subsequently arrested and transported to the Bartow

Page 7 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 7 of 17 Page|D #: 11

 

 

 

County jail. The cocaine was later field-tested and it tested positive for cocaine The cocaine
was subsequently sent to the DEA laboratory for testing and safekeeping and the results are
pending. Based on your affiant’s training, knowledge, and experience of this investigation, 1
believe that POINDEXTER picked up the eight kilograms of cocaine from the 838 Mildred Place
NW, Atlanta, Georgia, while he was there with Jeiiiod SIVELS and Jamaal PARKER. Your
Affia_nt fiirther believes that SIVELS utilized DEVICE 1 to coordinate obtaining the cocaine
seized from POINDEXTER.

17. On March 3, 2019, at approximately 12:50 a.m., Jerriod SIVELS was observed by
law enforcement to arrive at the Parc 1346 Apartments located at 1346 Gunbarrel Road,
Chattanooga, 'l`ennessee. As Jerriod SIVELS approached the front gate to the apartment
complex, DEA personnel approached and arrested Jerriod SIVELS. After J'erriod SIVELS’ was
removed from the vehicle, Task Force Officer (TFO) Rodd Watters recovered a loaded Taurus
9mm handgun (Serial number: TJW03422) from on top of the front driver’s side seat. Also
recovered were three cellular telephones: an Apple iPhone (TARGET TELEPHONE #2), a black
Samsung cellular telephone (DEVICE 1), and a gold LG cellular telephone (DEVICE 2).
Probable Cause Relating to DEVICE 2

18. On December 17, 2018, Jarnaal PARKER was arrested for failure to pay child
support and was incarcerated in the Hamilton County, Tennessee jail between December 17,
2018, and December 20, 2018. PARKER was subsequently transferred to the Silverdale
Correction Center in Chattanooga, Tennessee. Law enforcement was subsequently able to obtain
and review calls made by Jamaal PARKER while he was incarcerated through the Hamilton
County Jail Securus Phone System. The Hamilton County Jail Securus Phone Systern warns the

parties to each call that their communications are subject to monitoring and recording

Page 8 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 8 of 17 Page|D #: 12

 

 

19. On December 18, 2018, at approximately 1152 p.m., Jamaal PARKER made an
outgoing telephone call to DEVICE 2, utilized by Jerriod SIVELS. During the call, Jamaal
PARKER stated, “l got to flip these joints.” Jerriod SIVELS replied, “l got you brah,” and
“What l was fixing to say, you said l need to be look for a Bitlock dude with the shape up, Diaz.
What about that nigga with the beard, that young nigga with the beard from over there east
Chatt?” lamaal PARKER responded, “Yeah nom east Chatt.” PARKER then asked, “Which
other nigga?” and Jerriod SIVELS replied, “The nigga that drives the beamer brah.” PARKER
then stated, “Yeah, yeah, you know him for sure” and “Uh Ko.” Jamaal PARKER and Jeriiod
SIVELS then discussed Jamaal PARKER’s nephew and PARKER stated, “Nah, nah, nah, he’s
good, he’s good, he got one.” Later in the conversation Jerriod SIVELS stated, “l had to turn
that damn room upside down dude.” Jamaal PARKER replied, “Oh yeah.” Jerriod SIVELS then
stated, “Yeah, you a mother fucker.” Jamaal PARKER, “You got that little bag.” Jeriiod
SIVELS replied, “Shit, l tore that little motherfucker up. l think l did good.” Jamaal PARKER
then stated, “That bag in the closet.” Jerriod SIVELS replied, “Yeah l know. l Went through all
that, l went through all that shit.” Your Affiant believes that during this conversation, J'erriod
SIVELS and Jamaal PARKER were discussing drug customers of theirs that Jeniod SIVELS
needed to contact while Jamaal PARKER was incarcerated Your Affiant further believes that
Jerriod SIVELS told Jamaal PARKER that he went to his residence and recovered a bag of
narcotics from the residence

20. On February 6, 2019, Jerriod SIVELS utilized DEVICE 2 to call Antonio
HICKMAN, but only half of the conversation was recorded due to a malfunction of the system.
In this call HICKMAN replied to Jerriod SIVELS, “Uh, yeah. l can probably give you what l

have left and then I’ll just have to grab some when l go to this festival this next weekend,”_and

Page 9 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 9 of 17 Page|D #: 13

“Uh, l think I got like, maybe a, maybe a whole one Probably l think. Not for sure maybe like 8,
7, some shit like that.” Your Affiant believes Antonio HICKMAN is normally a customer of
Jerriod SIVELS but in this call HICKMAN is telling the SIVELS that he has drugs and can bring

them to the SIVELS because SIVELS was out of drugs.
21. On February 8, 2019, Jerriod SIVELS utilized DEVICE 2 to communicate with a

customer via text message The customer text Jerriod SIVELS and asked, “Wat it do family is it
all good yet” and SIVELS responded, “Not yet.” Your Affiant believes that this was a customer
of Jerriod SIVELS wanting to know if SIVELS had drugs for sale yet and SIVELS responded

that he did not yet.

Probable Cause Relating to DEVICE 3
22. On February 7, 2019, at approximately 6:48 p.m., TARGET TELEPHGNE #2

received an incoming telephone call from Nathaniel WILKINS utilizing telephone number 470-
390-2720. During the call, WILKINS stated, “I had texted your ass the other day and you didn't
texted me back.” And SIVELS responded, “Naw l got, shit my damn. l ain't got no minutes on
my other little line,” and “You ain't text this number?” WILKINS said, “Naw, l hit the other
number,” and SIVELS replied “Yeah, that's my, you know that’s the little, the little...you
already know. You feel me?” and “Yeah, l just be putting, l just talk to you on that mo fo boy,
just throw that bitch back in the drawer, l don't even use it again till l need it. You feel me?”
SIVELS later said, “Yeah, I was thinking about your ass, too. l'm gonna uhh....I got two shows
this weekend I got one in Alabama tomorrow and I got one in South Carolina Sunday. When 1
get done with that shit l'm going to come and see you.” Your affiant believes based on his
experience and knowledge that WILKINS is SIVELS’ and PARKER’s source of supply for

cocaine WILKINS and SIVELS were talking about another telephone (DEVICE 3) that
5 Page 10 or 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 10 of 17 Page|D #:.14

 

SIVELS uses just to talk to the source of supply and no one else but that is a pre-paid phone that
is currently out of minutes The source of supply was checking to see when SIVELS Would be

coming to buy more narcotics because the source of supply had not heard from SIVELS in the

usual amount of time between drug re~supplies.
23. On March 3, 201'9, law enforcement executed a federal search warrant at 3505
Hoyt Street, Chattanooga, Tennessee, a residence owned and utilized by Jerriod SIVELS.
Subsequent to the execution of the search warrant, law enforcement seized suspected cocaine,
suspected crack cocaine, guns, drug processing equipment, U.S. Currency, and two cellular
telephones in a kitchen drawer (DEVICE 3 and another flip phone). SA William Wise reviewed
pen register data for WILKINS’ 470-390-2720 telephone number and located one telephone call`
with a 423 area code, which was 423-504-7384 (DEVICE 3), from February 15, 2019. On
March 5, 2019, SA William Wise dialed the telephone number for DEVICE 3 and identified this
seized telephone as DEVICE 3. Your affiant believes that DEVICE 3, which was recovered
during a search warrant at 3505 Hoyt Street, Chattanooga, Tennessee, is the “other number”
WILKINS is referring to above when he and Jerriod SIVELS are talking about texting and
calling each other and was utilized by Jerriod SIVELS to communicate with WILKINS during
the obtaining of the cocaine seized from POINDEXTER.
TECHNICAL TERMS
24. Based on my training and experience, l use the following technical terms to
convey the following meanings:
a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication

through radio signals These telephones send signals through networks of
Page 11 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 11 of 17 Page|D #: 15

 

transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone ln addition to enabling voice communications, wireless
telephones offer a broad range of capabilities These capabilities include storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the lnternet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

handheld digital storage device designed primarily to store and play audio, video,

Page 12 of 17

Case 1:19-mj-OOO67-CHS Document 2 Filed 04/04/19 Page 12 of 17 Page|D #: 16

 

or photographic files However, a portable media player can also store other
digital data. Some portable media players can use removable storage media
Removable storage media include various types of flash memory cards or
miniature hard drives This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. lt often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers These signals are sent by radio, using specifications that
are publicly available A GPS antenna on Earth can receive those signals When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs Some PDAs also function as wireless communication

Page 13 of 17

Case 1:19-mj-OOO67-CHS Document 2 Filed 04/04/19 Page 13 of 17 Page|D #: 17

 

 

 

 

devices and are used to access the lntemet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers For
example, PDA users can work with word-processing documents spreadsheets,
and presentations PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device

f. lP Address: An lntemet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the lnternet. An IP address is a series of
four numbers each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the lnternet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination Most lnternet service providers control
a range of IP addresses -Some computers have static--_that is, long-term-IP
addresses, while other computers have dynamic-that is, frequently changed-~IP
addresses

g. lnternet: The lnternet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the lnternet,
connections between devices on the Internet often cross state and international

borders, even when the devices communicating with each other are in the same

state

Page 14 of 17

Case 1:19-mj-OOO67-CHS Document 2 Filed 04/04/19 Page 14 of 17 Page|D #: 18

 

25. Based on my training, experience and research, and from consulting the
manufacturer’s advertisements and product technical specifications available online l believe
that the TARGET DEVICES have capabilities that allow it to serve as a wireless telephone
digital camera, portable media player, GPS navigation device and PDA. The TARGET
DEVICES also have lnternet capabilities ln my training and experience examining data stored
on devices of this type can uncover, among other things, evidence that reveals or suggests who
possessed or used the device

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

26. Based on my knowledge training, and experience l know that electronic‘devices
can store information for long periods of time Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device This information can
sometimes be recovered with forensics tools

27. Forensic evidence ,As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
DEVICES l, 2, and 3 were used, the purpose of their use who used them, and when. There is
probable cause to believe that this forensic electronic evidence might be on the TARGET
DEVICES because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).

Page 15 of 17

Case 1:19-mj-OOO67-CHS Document 2 Filed 04/04/19 Page 15 of 17 Page|D #: 19

 

 

b. Forensic evidence on a device can also indicate who has used or controlled the
device This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant

e. Further, in finding evidence of how a device was used, the purpose of its use who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

28. Nature of examination Based on the foregoing, and consistent with Rule
4l(e)(2)(B), the warrant l am applying for would permit the examination of the devices
consistent with the warrant The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

Page 16 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 16 of 17 Page|D #: 20

 

 

many parts of the devices to human inspection in order to determine whether they are evidence
described by the warrant

29. Manner of execution Because this warrant seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto premises Consequently, l submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

30. l submit that this affidavit supports probable cause for search warrants

authorizing the examination of 'l`ARGET DEVICES described ` respective Attachments A to

seek the items described in Attachment B.

 

ANDRE\i/’ BERGRE%DEA sPECIAL AGENT

Sworn to bef e me and signed in my presence
rhis 4£ day OrAprii, 2019.

\"\

CHRISTOPHER H. STEGER
U.S. MAGISTRATE JUDGE

Page 17 of 17

Case 1:19-mj-00067-CHS Document 2 Filed 04/04/19 Page 17 of 17 Page|D #: 21

 

 

